DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

1.	The amendment and the arguments filed on 2/16/22 have been considered and found persuasive.  
2. 	The prior art, (U.S. PUBS No. 2019/0214376), teaches a method for fabricating a micro light emitting diode display panel, comprising: providing a substrate; forming an active layer, a gate insulating layer, a gate electrode, a source electrode, and a drain electrode on the substrate in sequence; forming a first passivation layer above the substrate, wherein the first passivation layer is provided with a first via hole and covers the source electrode and the drain electrode; forming a pixel electrode above the substrate, wherein the pixel electrode is connected to the drain electrode or the source electrode through the first via hole; forming a light shielding layer above the substrate, wherein the light shielding layer covers the active layer, the gate insulating layer, the gate electrode, the source electrode, and the drain electrode; and disposing a micro light emitting diode above the substrate, wherein the micro light emitting diode is connected to the pixel electrode; but is silent with respect to the above teachings in combination with forming a second passivation layer on the pixel electrode, wherein the second passivation layer is provided with a second via hole; wherein the micro light emitting diode is connected to the pixel electrode through the second via hole.

4. 	The prior art, (U.S. PUBS No. 2019/0214376), a display device, comprising: a micro light emitting diode display panel, wherein the micro light emitting diode display panel comprises comprising: a substrate; an active layer disposed on the substrate; a gate insulating layer disposed on the active layer; a gate electrode disposed on the gate insulating layer; a source electrode disposed on the active layer; a drain electrode disposed on the active layer; a first passivation layer covering the source electrode and the drain electrode, wherein the first passivation layer is provided with a first via hole; a pixel electrode connected to the drain electrode or the source electrode through the first via hole; a light shielding layer covering the active layer, the gate insulating layer, the gate electrode, the source electrode, and the drain electrode; and a micro light emitting diode connected to the pixel electrode; but is silent with respect to the above teachings in combination with a second passivation layer disposed on the 
5.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1, 3-5, 7-14, and 16-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        3/1/22